DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 45-46, 58-59, and 62-63 have been amended.  Claims 45-46, 48, 50-51, 53-56, 58-59, 61-63, and 67-70 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 45-46, 48, 50-51, 53-56, 58-59, 61-63, and 67-70 have been considered but are moot in view of newly cited portions of Marinier.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-46, 50-51, 53, 56, 61-63, 67, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman et al. (US 8,634,763 B2), hereinafter referred to as Oyman, in view of Eriksson et al. (US 2017/0238307 A1), hereinafter referred to as Eriksson, Marinier et al. (US 2014/0056278 A1), hereinafter referred to as Marinier, and Futagi et al. (US 2010/0014478 A1), hereinafter referred to as Futagi.

	Regarding claim 45, Oyman teaches a method performed by a network node serving wireless devices in a radio network, wherein feedback signaling is used to indicate either an acknowledgement (ACK) or a non-acknowledgement (NACK) of correct reception of data transmitted by the wireless devices (Oyman - Col. 4 lines 40-49, note source device (base station/network node, see Col. 6 line 30) sends a transmission to a destination device and one or more cooperating devices (wireless devices), the destination and cooperating devices may transmit acknowledgement (e.g., ACK/NACK) messages), the method comprising:
	assigning radio resources to the group of wireless devices for retransmission in case the feedback signaling for at least one transmission of data out of a set of concurrent transmissions of data indicates a NACK (Oyman - Col. 8 lines 63-64, note before a downlink data transmission occurs, the BS (network node) allocates resources; Col. 10 lines 45-49, note BS allocates resource(s) for the set of cooperating terminals (group of wireless devices) to simultaneously retransmit the data burst transmission (when the set of cooperators receive a NACK message, see Col. 10 lines 35-41));
	receiving the set of concurrent transmissions of data from the group of wireless devices, wherein a subset of the concurrent transmissions of data is not received correctly (Oyman - Fig. 2B steps 213 and 214; Col. 5 lines 5-9, note a set of cooperating devices retransmits the transmission that was sent, selected among cooperating devices that have sent ACK message(s) (i.e., a subset); Col. 5 lines 21-22, note determine whether the destination device sent a NACK (indicating errors in reception, see Col. 1 lines 31-40));
	transmitting, as the feedback signaling, a NACK to wireless devices, in the group of wireless devices, that transmitted the subset of the concurrent transmissions of data that was not received correctly (Oyman - Fig. 2B step 214, Col. 5 lines 21-22, note determine whether the destination device sent a NACK (indicating errors in reception, see Col. 1 lines 31-40)); and
	receiving, on the radio resources from at least one wireless device to which the NACK was transmitted, a retransmission of at least one of the concurrent transmissions of data in the subset that was not received correctly (Oyman - Col. 5 lines 23-28, note the retransmission is sent again, cooperating devices may continue retransmitting until the destination device sends an ACK; Col. 5 lines 57-58, note retransmission is performed simultaneously by the set of cooperating devices).
	Oyman does not teach selecting a group of wireless devices with an expected error rate for transmission or retransmission of data that is less than a preset threshold.
	In an analogous art, Eriksson teaches selecting a group of wireless devices with an expected error rate for transmission or retransmission of data that is less than a preset threshold (Eriksson - Paragraph [0052], note selection of three different amounts of radio resources R1, R2, and R3 (which may correspond to different devices, see Paragraph [0003]) depending on the expected data error rate relative to two thresholds Th1 and Th2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Eriksson into Oyman in order to improve network capacity by reducing communication errors (Eriksson - Paragraph [0007]).
	The combination of Oyman and Eriksson does not teach assigning priority levels to the wireless devices in the group of wireless devices based on the expected error rate.
	In an analogous art, Marinier teaches assigning priority levels to the wireless devices in the group of wireless devices based on the expected error rate and Quality of Service (QoS) requirement of each of the wireless devices (Marinier - Paragraph [0160], note the QoS of the corresponding radio bearer associated with a MAC instance (each instance corresponding to a device) may be used to determine the relative priority of the MAC instance, for example, a MAC instance being used to transmit data of a radio bearer with more stringent QoS requirements may be prioritized; Paragraph [0167], note priority rules may be based on an estimated UL packet error rate for each MAC instance, for example, a MAC instance with a lower packet error rate may be given higher priority).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Marinier into the combination of Oyman and Eriksson in order to improve the quality of service for multi-flow bearers (Marinier - Paragraph [0237]).
	The combination of Oyman, Eriksson, and Marinier still does not teach wherein the radio resource is a shared radio resource; wherein the retransmission is based on the priority levels of the wireless devices, and wherein the priority levels indicate that a first wireless device having higher priority than a second wireless device can use the shared radio resource for retransmission, and that the second wireless device can use the shared radio resource for retransmission only if the shared radio resource is not used by the first wireless 4Attorney Ref.: 1009-3035 / P44547 US1device having higher priority.
	In an analogous art, Futagi teaches wherein the radio resource is a shared radio resource (Futagi - Paragraph [0011], note communication terminal apparatuses placed in a group, radio resources allocated to the group radio resources for retransmissions for shared use in the group; Paragraph [0064], note initial transmission resources allocated to a group are designated in advance);
	wherein the retransmission is based on the priority levels of the wireless devices (Futagi - Paragraph [0051], note determine the group the shares radio resources for retransmission and the order of priority of the users; Paragraph [0052], based on the group information and the order of priority, the retransmission data band allocation is determined), and
	wherein the priority levels indicate that a first wireless device having higher priority than a second wireless device can use the shared radio resource for retransmission, and that the second wireless device can use the shared radio resource for retransmission only if the shared radio resource is not used by the first wireless 4Attorney Ref.: 1009-3035 / P44547 US1device having higher priority (Futagi - Paragraph [0064], note the radio retransmission resources are shared by a plurality of users in the group; Paragraph [0066], note an RB (resource block) of a higher frequency is allocated to a user (device) of higher priority, and an RB of a lower frequency is allocated to a user of lower priority amongst the retransmission RBs (shared radio retransmission resources)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into the combination of Oyman, Eriksson, and Marinier in order to reduce resource fragmentation and reduce signaling overhead of data retransmissions (Futagi - Paragraph [0010]).

	Regarding claim 46, Oyman teaches a network node arranged to serve wireless devices in a radio network, wherein feedback signaling is used to indicate either an acknowledgement (ACK) or a non-acknowledgement (NACK) of correct reception of data transmitted by the wireless devices (Oyman - Col. 4 lines 40-49, note source device (base station/network node, see Col. 6 line 30) sends a transmission to a destination device and one or more cooperating devices (wireless devices), the destination and cooperating devices may transmit acknowledgement (e.g., ACK/NACK) messages), wherein the network node comprises:
	communication circuitry configured for radio communication with the wireless devices (Oyman - Fig. 1 source device 102; Col. 4 lines 40-49, note source device (base station/network node, see Col. 6 line 30); Col. 15 lines 19-28, note various embodiments may be implemented using hardware elements, including circuits, circuit elements, integrated circuits, ASICs, etc.); and
	processing circuitry operably coupled to the communication circuitry (Oyman - Fig. 1 source device 102; Col. 4 lines 40-49, note source device (base station/network node, see Col. 6 line 30); Col. 15 lines 19-28, note various embodiments may be implemented using hardware elements, including circuits, circuit elements, integrated circuits, ASICs, etc.) and configured to, in cooperation with the communication circuitry:
	assign a radio resource to the group of wireless devices for retransmission in case the feedback signaling for at least one transmission of data out of a set of concurrent transmissions of data indicates a NACK (Oyman - Col. 8 lines 63-64, note before a downlink data transmission occurs, the BS (network node) allocates resources; Col. 10 lines 45-49, note BS allocates resource(s) for the set of cooperating terminals (group of wireless devices) to simultaneously retransmit the data burst transmission (when the set of cooperators receive a NACK message, see Col. 10 lines 35-41));
	receive the set of concurrent transmissions of data from the group of wireless devices, wherein a subset of the concurrent transmissions of data is not received correctly (Oyman - Fig. 2B steps 213 and 214; Col. 5 lines 5-9, note a set of cooperating devices retransmits the transmission that was sent, selected among cooperating devices that have sent ACK message(s) (i.e., a subset); Col. 5 lines 21-22, note determine whether the destination device sent a NACK (indicating errors in reception, see Col. 1 lines 31-40));
	transmit, as the feedback signaling, a NACK to wireless devices, in the group of wireless devices, that transmitted the subset of the concurrent transmissions of data that was not received correctly (Oyman - Fig. 2B step 214, Col. 5 lines 21-22, note determine whether the destination device sent a NACK (indicating errors in reception, see Col. 1 lines 31-40)); and
	receive, on the radio resources from at least one wireless device to which the NACK was transmitted, a retransmission of at least one of the concurrent transmissions of data in the subset that was not received correctly (Oyman - Col. 5 lines 23-28, note the retransmission is sent again, cooperating devices may continue retransmitting until the destination device sends an ACK; Col. 5 lines 57-58, note retransmission is performed simultaneously by the set of cooperating devices).
	Oyman does not teach selecting a group of wireless devices with an expected error rate for transmission or retransmission of data that is less than a preset threshold.
	In an analogous art, Eriksson teaches selecting a group of wireless devices with an expected error rate for transmission or retransmission of data that is less than a preset threshold (Eriksson - Paragraph [0052], note selection of three different amounts of radio resources R1, R2, and R3 (which may correspond to different devices, see Paragraph [0003]) depending on the expected data error rate relative to two thresholds Th1 and Th2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Eriksson into Oyman in order to improve network capacity by reducing communication errors (Eriksson - Paragraph [0007]).
	The combination of Oyman and Eriksson does not teach assigning priority levels to the wireless devices in the group of wireless devices based on the expected error rate.
	In an analogous art, Marinier teaches assigning priority levels to the wireless devices in the group of wireless devices based on the expected error rate and Quality of Service (QoS) requirement of each of the wireless devices (Marinier - Paragraph [0160], note the QoS of the corresponding radio bearer associated with a MAC instance (each instance corresponding to a device) may be used to determine the relative priority of the MAC instance, for example, a MAC instance being used to transmit data of a radio bearer with more stringent QoS requirements may be prioritized; Paragraph [0167], note priority rules may be based on an estimated UL packet error rate for each MAC instance, for example, a MAC instance with a lower packet error rate may be given higher priority).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Marinier into the combination of Oyman and Eriksson in order to improve the quality of service for multi-flow bearers (Marinier - Paragraph [0237]).
	The combination of Oyman, Eriksson, and Marinier still does not teach wherein the radio resource is a shared radio resource; wherein the retransmission is based on the priority levels of the wireless devices, and wherein the priority levels indicate that a first wireless device having higher priority than a second wireless device can use the shared radio resource for retransmission, and that the second wireless device can use the shared radio resource for retransmission only if the shared radio resource is not used by the first wireless 4Attorney Ref.: 1009-3035 / P44547 US1device having higher priority.
	In an analogous art, Futagi teaches wherein the radio resource is a shared radio resource (Futagi - Paragraph [0011], note communication terminal apparatuses placed in a group, radio resources allocated to the group radio resources for retransmissions for shared use in the group; Paragraph [0064], note initial transmission resources allocated to a group are designated in advance);
	wherein the retransmission is based on the priority levels of the wireless devices (Futagi - Paragraph [0051], note determine the group the shares radio resources for retransmission and the order of priority of the users; Paragraph [0052], based on the group information and the order of priority, the retransmission data band allocation is determined), and
	wherein the priority levels indicate that a first wireless device having higher priority than a second wireless device can use the shared radio resource for retransmission, and that the second wireless device can use the shared radio resource for retransmission only if the shared radio resource is not used by the first wireless 4Attorney Ref.: 1009-3035 / P44547 US1device having higher priority (Futagi - Paragraph [0064], note the radio retransmission resources are shared by a plurality of users in the group; Paragraph [0066], note an RB (resource block) of a higher frequency is allocated to a user (device) of higher priority, and an RB of a lower frequency is allocated to a user of lower priority amongst the retransmission RBs (shared radio retransmission resources)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into the combination of Oyman, Eriksson, and Marinier in order to reduce resource fragmentation and reduce signaling overhead of data retransmissions (Futagi - Paragraph [0010]).

	Regarding claim 50, the combination of Oyman, Eriksson, and Marinier does not teach wherein the retransmission of data received on the shared radio resource is contention-based.
	In an analogous art, Futagi teaches wherein the retransmission of data received on the shared radio resource is contention-based (Futagi - Paragraph [0113], note decoding an ACK/NACK signal for users of higher priority, preventing collisions upon retransmissions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into the combination of Oyman, Eriksson, and Marinier for the same reason as claim 45 above.

	Regarding claim 51, the combination of Oyman, Eriksson, and Marinier does not teach wherein the processing circuitry is configured to broadcast the feedback signaling and a priority level for each wireless device in the group, wherein the respective priority levels indicate respective priorities for performing the retransmission of data on the shared radio resource.
	In an analogous art, Futagi teaches wherein the processing circuitry is configured to broadcast the feedback signaling and a priority level for each wireless device in the group (Futagi - Paragraph [0052], note ACK/NACK group information and the order of priority outputted from group determination section), wherein the respective priority levels indicate respective priorities for performing the retransmission of data on the shared radio resource (Futagi - Paragraph [0051], note group determination section determines the group that shares radio resources for retransmission and the order of the priority of the users (for determining band allocation for retransmitting data, see Paragraph [0052])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into the combination of Oyman, Eriksson, and Marinier for the same reason as claim 45 above.

	Regarding claim 53, the combination of Oyman, Eriksson, and Marinier does not teach wherein the processing circuitry is further configured to assign the priority levels for the wireless devices in the group based on a likelihood of retransmission of previously transmitted data, and wherein a wireless device with a relatively high likelihood of retransmission gets a higher priority level than another wireless device with a relatively low likelihood of retransmission.
	In an analogous art, Futagi teaches wherein the processing circuitry is further configured to assign the priority levels for the wireless devices in the group based on a likelihood of retransmission of previously transmitted data, and wherein a wireless device with a relatively high likelihood of retransmission gets a higher priority level than another wireless device with a relatively low likelihood of retransmission (Futagi - Paragraph [0084], note a user higher of retransmission probability can be placed higher in order of priority).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into the combination of Oyman, Eriksson, and Marinier for the same reason as claim 45 above.

	Regarding claim 56, the combination of Oyman, Eriksson, and Marinier does not teach wherein the processing circuitry is configured to assign multiple shared radio resources for the retransmission of data and wherein the feedback signaling comprises multiple bits for indicating the shared radio resources.
	In an analogous art, Futagi teaches wherein the processing circuitry is configured to assign multiple shared radio resources for the retransmission of data (Futagi - Paragraph [0011], note communication terminal apparatuses placed in a group, radio resources allocated to the group radio resources for retransmissions for shared use in the group) and wherein the feedback signaling comprises multiple bits for indicating the shared radio resources (Futagi - Paragraph [0119], note modulation section allocates ACK/NCK signals (bits) for the users in descending order of priority; Paragraph [0124], note if users are to be grouped, the bits may be combined).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Futagi into the combination of Oyman, Eriksson, and Marinier for the same reason as claim 45 above.

	Regarding claim 61, the combination of Oyman, Eriksson, Marinier, and Futagi, specifically Oyman teaches wherein the feedback signaling comprises a Hybrid Automatic Repeat Request (HARQ) process (Oyman - Col. 4 lines 35-38, note HARQ algorithm).

	Regarding claim 62, the claim is interpreted and rejected for the same reason as claim 46, except the claim is written from the perspective of the wireless device.

	Regarding claim 63, the claim is interpreted and rejected for the same reason as claim 46, except the claim is written in a device claim format, which is taught by Oyman (Oyman - Fig. 1 cooperating devices (wireless devices); Col. 2 lines 47-51, note any number of source devices may be associated (served) with any number of cooperating devices Col. 15 lines 19-28, note various embodiments may be implemented using hardware elements, including circuits, circuit elements, integrated circuits, ASICs, etc.).

	Regarding claim 67, the claim is interpreted and rejected for the same reason as claim 50.

	Regarding claim 70, the combination of Oyman, Eriksson, Marinier, and Futagi, specifically Oyman teaches the processing circuitry is configured to, prior to receiving initial transmissions of data for which a unique radio resource is assigned to each individual wireless device in the group, assigning a further radio resource for the set of concurrent transmissions of data (Oyman - Col. 8 lines 63-64, note before a downlink data transmission occurs, the BS (network node) allocates resources; Col. 10 lines 45-49, note BS allocates resource(s) for the set of cooperating terminals (group of wireless devices) to simultaneously retransmit the data burst transmission), wherein the amount of resources assigned as the shared radio resource is less than the amount of resources assigned as the further radio resource (Oyman - Fig. 2A step 202 (initial transmission); Col. 4 lines 40-49, note source device sends a transmission to a destination device; resources allocated for a single device is less than for multiple devices).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Eriksson, Marinier, and Futagi as applied to claim 46 above, and further in view of Ehasan et al. (US 2012/0176922 A1), hereinafter referred to as Ehasan.

	Regarding claim 48, the combination of Oyman, Eriksson, Marinier, and Futagi, specifically Eriksson teaches wherein the processing circuitry is configured to select the group of wireless devices based on an expected error rate (Eriksson - Paragraph [0052], note selection of three different amounts of radio resources R1, R2, and R3 (which may correspond to different devices, see Paragraph [0003]) depending on the expected data error rate relative to two thresholds Th1 and Th2).
	The combination of Oyman, Eriksson, Marinier, and Futagi does not teach wherein the expected error rate is of the feedback signaling to the respective wireless devices.
	In an analogous art, Ehasan teaches wherein the expected error rate is of the feedback signaling to the respective wireless devices (Ehasan - Paragraph [0052], note HARQ NACK error rate may automatically correspond to the reported CQI (which can be substituted into the CQI of Wang for selecting the UEs)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ehasan into the combination of Oyman, Eriksson, Marinier, and Futagi in order to select the UEs based on HARQ NACK error rate and reduce resource consumption at the user equipment, if necessary (Ehasan - Paragraph [0024]).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Eriksson, Marinier, and Futagi as applied to claim 53 above, and further in view of Lampinen et al. (US 2007/0190951 A1), hereinafter referred to as Lampinen.

	Regarding claim 54, the combination of Oyman, Eriksson, Marinier, and Futagi does not teach wherein the processing circuitry is configured to determine the likelihood of retransmission for a wireless device based on quality or path gain of a radio link used by said wireless device for the transmission of data.
	In an analogous art, Lampinen teaches wherein the processing circuitry is configured to determine the likelihood of retransmission for a wireless device based on quality or path gain of a radio link used by said wireless device for the transmission of data (Lampinen - Paragraph [0054], note packets formed on the basis of the channel quality information of the stream so that a desired retransmission probability may be achieved; i.e. there is a retransmission probability threshold, which implies that the retransmission probability is determined).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lampinen into the combination of Oyman, Eriksson, Marinier, and Futagi in order to better control data transmissions to improve throughput and quality of service (Lampinen - Paragraphs [0005]-[0006]).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Eriksson, Marinier, and Futagi as applied to claim 51 above, and further in view of Choi et al. (US 6,963,540 B2), hereinafter referred to as Choi.

	Regarding claim 55, the combination of Oyman, Eriksson, Marinier, and Futagi does not teach wherein the processing circuitry is configured to assign different orthogonal codes corresponding to different spreading factors to the wireless devices in the group, based on a number of wireless devices that received a NACK, or what wireless devices in the group have received the NACK as indicated by the broadcasted feedback signaling, thus enabling the wireless devices to perform retransmissions with a spreading factor based on the number of wireless devices that received the NACK, or what wireless devices, in the group, have received the NACK as indicated by the broadcasted feedback signaling.
	In an analogous art, Choi teaches wherein the processing circuitry is configured to assign different orthogonal codes corresponding to different spreading factors to the wireless devices in the group, based on a number of wireless devices that received a NACK, or what wireless devices in the group have received the NACK as indicated by the broadcasted feedback signaling, thus enabling the wireless devices to perform retransmissions with a spreading factor based on the number of wireless devices that received the NACK, or what wireless devices, in the group, have received the NACK as indicated by the broadcasted feedback signaling (Choi - Col. 2 lines 57-60, note channels transmitted by the UE are distinguished using the OSVF (orthogonal variable spreading factor) code; Col. 37 lines 19-33, note AI=-1 indicates NAK from the UE, multipliers multiply the corresponding orthogonal code by the corresponding acquisition indicator AI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Choi into the combination of Oyman, Eriksson, Marinier, and Futagi in order to suppress collisions between UEs and improve channel reliability (Choi - Col. 2 lines 12-37).

Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Eriksson, Marinier, and Futagi as applied to claim 46 above, and further in view of Park et al. (US 8,743,988 B2), hereinafter referred to as Park.

	Regarding claim 58, the combination of Oyman, Eriksson, Marinier, and Futagi does not teach wherein the processing circuitry is configured to select a transmission mode for the retransmission on the shared radio resource from a set of transmission modes that is pre-configured in the wireless devices in the group.
	In an analogous art, Park teaches wherein the processing circuitry is configured to select a transmission mode for the retransmission on the shared radio resource from a set of transmission modes that is pre-configured in the wireless devices in the group (Park - Col. 7 lines 4-10, note selecting a transmission modes among the multiple candidate transmission modes; Col. 13 lines 27-33, note number of transmission modes varies, LTE UL with a 2-TX UE and SC-FDMA has seven transmission modes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Oyman, Eriksson, Marinier, and Futagi in order to improve transmission adaptation (selection of a transmission mode) to maximize PUSCH throughput (Park - Col. 6 lines 21-58).

	Regarding claim 59, the combination of Oyman, Eriksson, Marinier, and Futagi does not teach wherein the processing circuitry is configured to select the transmission mode for the retransmission on the shared radio resource based on a current Signal-to-Noise Ratio (SNR) and reliability requirements for the wireless devices in the group.
	In an analogous art, Park teaches wherein the processing circuitry is configured to select the transmission mode for the retransmission on the shared radio resource based on a current Signal-to-Noise Ratio (SNR) and reliability requirements for the wireless devices in the group (Park - Col. 12 lines 25-44, note one or more SINRs (signal-to-interference-plus-noise ratio, which is a quality indicator) determined based on the wireless channel measurement, a transmission mode is selected based on the SINRs of the candidate transmission modes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Oyman, Eriksson, Marinier, and Futagi for the same reason as claim 58 above.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Eriksson, Marinier, and Futagi as applied to claim 46 above, and further in view of Kotecha (US 2009/0304109 A1).

	Regarding claim 68, the combination of Oyman, Eriksson, Marinier, and Futagi does not teach signaling to the wireless device in the group that a first transmission mode is used for the set of concurrent transmissions of data, and that the second transmission mode is used for the retransmission on the shared radio resource, the second transmission mode is less robust to interference than the first transmission mode.
	In an analogous art, Kotecha teaches signaling to the wireless device in the group that a first transmission mode is used for the set of concurrent transmissions of data (Kotecha - Paragraph [0033], note during this transmission mode, the transmitter simultaneously transmits two codewords; Paragraph [0038], note the control signal is generated at the transmitter (base station, see Paragraph [0005]) to signal a transmission mode to the receiver (subscriber station (i.e., wireless device), see Paragraph [0017])), and that the second transmission mode is used for the retransmission on the shared radio resource, the second transmission mode is less robust to interference than the first transmission mode (Kotecha - Paragraph [0038], note the control signal is generated at the transmitter to signal a retransmission mode to the receiver; Paragraph [0043], note transmitting codewords from a base station to user equipment may be generalized to apply to any transmitter and receiver, or vice versa; i.e., concurrent transmissions/retransmissions may be performed by the user equipment).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kotecha into the combination of Oyman, Eriksson, Marinier, and Futagi in order to improve the quality and capacity of signal transmission (Kotecha - Paragraph [0006]).

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman in view of Futagi, Eriksson, and Marinier as applied to claim 46 above, and further in view of Earnshaw et al. (US 2011/0035639 A1), hereinafter referred to as Earnshaw.

	Regarding claim 69, the combination of Oyman, Eriksson, Marinier, and Futagi does not teach wherein the first transmission mode is based on one of the following: spatial multiplexing, and Orthogonal Frequency-Division Multiple Access (OFDMA) precoding-based beam forming; and the second transmission mode is based on one of the following: Code Division Multiple Access (CDMA), Space Division Multiple Access (SDMA), Non-Orthogonal Multiple Access (NOMA), transmit diversity, and diversity allocation of radio resources.
	In an analogous art, Earnshaw teaches wherein the first transmission mode is based on one of the following: spatial multiplexing, and Orthogonal Frequency-Division Multiple Access (OFDMA) precoding-based beam forming (Earnshaw - Paragraph [0028] Table 1, note spatial multiplexing; Paragraph [0029], note transmission modes, HARQ process; Paragraph [0066], note retransmissions); and
	the second transmission mode is based on one of the following: Code Division Multiple Access (CDMA), Space Division Multiple Access (SDMA), Non-Orthogonal Multiple Access (NOMA), transmit diversity, and diversity allocation of radio resources (Earnshaw - Paragraph [0028] Table 1, note transmit diversity; Paragraph [0029], note transmission modes, HARQ process; Paragraph [0066], note retransmissions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Earnshaw into the combination of Oyman, Eriksson, Marinier, and Futagi in order to allow smooth transition between LTE transmission modes, improving reliability of reception of data (Earnshaw - Paragraph [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yu (US 2009/0161527 A1) discloses priority requirements including QoS requirements and an estimated collective error rate.
	Radpour (US 2016/0006500 A1) discloses QoS requirements such as error rate to assign a QoS priority to traffic associated with a UE or wireless access point.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461